Citation Nr: 1717371	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left ankle disorder for VA compensation purposes.

2. Entitlement to service connection for hepatitis B for VA compensation purposes.

3. Entitlement to service connection for a neck disorder, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 of the United States Code (U.S.C.). 

4. Entitlement to service connection for a low back disorder, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C. 

5. Entitlement to service connection for headaches, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C. 

6. Entitlement to service connection for a nerve disorder in his upper extremities, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1976 to April 1979.  His service is considered under other than honorable conditions.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO. 

In April 2012, the appellant had a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing).  A copy of the transcript is of record.  Thereafter, in December 2013, the Board remanded this appeal for additional development.


FINDINGS OF FACT

1. The appellant was inducted into service in July 1976 and was discharged for the good of the service in April 1979 in lieu of court-marshal for selling heroin.
2. The character of the appellant's discharge is under other than honorable conditions and has not been upgraded.

3. The character of the appellant's active duty service was as a result of a pattern of willful and persistent misconduct.

4. The appellant's discharge bars VA compensation for a left ankle disorder and hepatitis B.

5. The appellant's neck, low back, headache and nerve disorders are not related to any incident of service.


CONCLUSIONS OF LAW

1. The character of the appellant's discharge from service is a bar to VA benefits for a left ankle disorder and hepatitis B.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.159 (2016).

2. The criteria for entitlement to service connection for a neck disorder, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C., have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

3. The criteria for entitlement to service connection for a low back disorder, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C., have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

4. The criteria for entitlement to service connection for headaches, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C., have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

5. The criteria for entitlement to service connection for a nerve disorder of the upper extremities, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C., have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the December 2013 remand, VA's duty to notify was satisfied by an April 2015 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has also been afforded adequate assistance in response to his claims.  His service treatment records (STRs), VA treatment records, and private treatment records are on file.  Pursuant to the Board's previous remand, additional treatment records, Social Security Administrative (SSA) medical treatment records and VA examinations regarding his claims for headaches and a neck disorder were obtained in June 2015.  The VA examination reports of record are adequate for determining the etiology of the appellant's headaches and neck disorder and their posited relationship to service, if any.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the December 2013 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already mentioned above, the appellant testified at a Travel Board hearing in April 2012.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).




II. Legal Criteria 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2016). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2016). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2016); Spencer v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

Except as provided in 38 C.F.R. § 3.13(c) (2016), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2016). 

The health-care and related benefits authorized by chapter 17 of Title 38 of the United States Code shall be provided to certain former service persons with administrative discharges under other than honorable conditions for any disability incurred or aggravated during active military, naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  With certain exceptions, such benefits shall be furnished for any disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions.  Specifically, they may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility the same criteria will be used as is now applicable to determinations of service incurrence and in line of duty when there is no character of discharge bar.  38 C.F.R. § 3.360(c).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Here, VA determined that the character of the appellant's entire service is considered "under other than honorable conditions" and a bar to all benefits administered by VA.  However, in a January 1980 administrative decision, the RO also found that the appellant did not receive a bad conduct discharge and was not discharged under any provision of 38 C.F.R. § 3.12(c), thus the RO found him entitled to health care under chapter 17 of Title 38 of the United States Code for any disability determined to be service connected.  The appellant has unsuccessfully appealed the characterization of his discharge; however, this issue is not on appeal at this time.
A. Left Ankle Disorder and Hepatitis B

In April 2010, the RO granted the appellant's claims of entitlement to service connection for the residuals of a left ankle injury and for hepatitis B for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 of the United States Code (U.S.C.).  The appellant, however, also seeks VA compensation for these disabilities.  

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2016).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n) (2016). Additionally, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016).  

The appellant's discharge from service was first determined to be a bar to VA benefits in an April 1979 administrative decision, which was confirmed again in an October 1979 administrative decision.  The appellant's discharge under other than honorable conditions was given because of his frequent incidents of a discreditable nature, including but not limited to unlawfully striking a fellow soldier with a chair, speeding, disobeying a lawful order, drunk and disorderly in station, resisting apprehension, wrongful possession of marijuana and theft.  In addition, at the time of discharge, he was pending court-marshal for selling heroin.  The appellant accepted an other than honorable discharge in lieu of court-marshal.  In the January 1980 RO administrative decision, the RO observed that the record did not indicate that the appellant was insane at the time of commission of the acts that resulted in his discharge.  At no time during this appeal, has the appellant's discharge been upgraded.  Accordingly, the character of his discharge bars him from receiving VA compensation for a left ankle disorder and hepatitis B.  Therefore, these claims must be denied.

B. Neck, Low Back, Headache and Nerve Disorders

The appellant also seeks service connection for neck, low back, headache and nerve disorders for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C.  He claims that these disabilities stemmed from service and were also the result of a motor vehicle accident (MVA) he had in January 1978.

A review of the appellant's STRs reflects that in April 1977, he complained of injuring his back playing basketball the previous day.  The clinician, at that time, observed that the appellant had muscle spasms and prescribed medication.  In addition, there was a notation of a January 1978 MVA in which the appellant suffered a chin lasceration.  An October 1978 entry indicated that the Veteran had a right sided headache associated with a low grade fever and sinus.  At his April 1979 separation examination, however, the appellant only indicated that he had hepatitis B and surgery of his foot (left ankle).  The examiner commented that he had a left thumb fracture and hepatitis, which was clinically resolving.  A clinical evaluation of his spine, neck and upper extremeties was normal.  Post-service medical treatment records indicate that the appellant has been diagnosed with cervical strain, back pain/strain and headaches.

As support for his claims regarding his headaches and neck disorder, the appellant submitted an April 2013 private medical opinion letter from Dr. R.D.S. in which he linked the appellant's neck disorder and headaches to the January 1978 MVA in-service.  Specifically, Dr. R.D.S. noted that the appellant suffered lacerations in the MVA and was treated at the U.S. Army Health Clinic.  Based on the appellant's statements that he was treated with a soft Thomas collar for approximately 4 weeks after the accident and initial complaints of headaches after the accident, Dr. R.D.S. opined that the injury the appellant sustained when his head struck the windshield and neck was directly causally related to the January 1978 MVA.

As mentioned above, the Board remanded these claims to afford the Veteran VA examinations regarding his neck and headache disorders.  To this end, he had VA examinations in June 2015.  Regarding his claim for headaches, the examiner diagnosed tension headaches, but opined that they were not related to service, including the January 1978 MVA.  The examiner observed that the appellant's STRs reflect a single entry dated October 1978 for evaluation of right sided headache associated with low grade fever and sinus tenderness.  She noted that the appellant was diagnosed at that time with sinusitis and tonsillitis with conservative treatment resulting in resolution without residuals.  The examiner also observed a notation of the appellant's involvement in a MVA from January 1978 mentioning a chin laceration, but no specific head injury or complaints.  Furthermore, she noted that post-military medical records were predominantly negative for a documented headache disorder or complaint over a more than 30 year period of time.  The examiner, therefore, opined that it was less likely than not that the appellant's headaches were related to any incident in service.

Similarly, the examiner commenting on the appellant's neck disorder also opined that his moderately severe cervical spine degenerative disc disease/degenerative joint disease with bilateral upper radiculopathy was less likely related to the appellant's January 1978 MVA and more so partially due to normal aging of his cervical spine as well as the two MVAs in 2005 and 2011.  He stated that the STRs only related to a motor vehicle collision in January 1978, with sustained lacerations to the chin and nothing else; there was no mention at all of any neck pain or  problems at that time.  The examiner observed on military separation examination in 1979, there was no mention again of any neck problems at all.  He noted that the appellant had seen Dr. R.D.S. since 2009, and he related two further MVAs in 2005 and 2011.  The examiner commented that there was no further medical data from 1979 until notes from private providers in 2009 onwards, as well as the VA from
2010 onwards; thus, 30 years of undocumented medial history.  He concluded that with all due respect to Dr. R.D.S., it was more likely than not that the appellant's current neck/cervical spine problems were due to a combination of normal aging and his two more recent MVAs in 2005 and 2011.

Based on the evidence of record, the service connection for a low back disorder, neck disorder, headaches and a nerve disorder for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C. is not warranted.  While there was a single complaint of back pain in service, by the time of his April 1979 separation examination, it had resolved.  Although there is a current diagnosis of back pain/strain, there is no evidence linking it to the single occurrence on active duty.  

Moreover, the Board affords more probative weight to the June 2015 VA examination reports showing that the Veteran's headaches and cervical disability with radiculopathy were not related to his January 1978 MVA while still in service.  While Dr. R.D.S. relates the appellant's headaches and neck disability to the January 1978 MVA solely, he fails to discuss any impact the subsequent MVAs in 2005 and 2011 may have had on the appellant's disabilities.  Instead the VA examiner stated that the headaches in-service was related to sinusitis and tonsillitis that had resolved in-service and a span of 30 years had passed before he was diagnosed with tension headaches.  Moreover, the other VA examiner observed that at the time of the January 1978 MVA, the appellant had only sustained lacerations to his chin with no other injuries.  Further, he stated that it was more likely that the appellant's cervical spine disorder with radiculopathy of the upper extremities (nerve damage claim) was due to aging and the subsequent 2005 and 2011 MVAs.  The Board, therefore, affords more weight to the June 2015 VA examination reports.

In sum, the appellant had a single occurrence of a back injury, headache and chin laceration from a January 1978 MVA, which had all resolved by his April 1979 separation examination.  There is no medical evidence linking the Veteran's current back strain to service.  In addition, the medical evidence of record - namely the June 2015 examination reports, fail to establish the required link with the appellant's headaches and cervical disability with radiculopathy of the upper extremities to service, including the January 1978 MVA.  Accordingly, entitlement to service connection for a neck disorder, low back disorder, headaches and a nerve disorder in his upper extremities for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C. is not warranted.  Therefore, these claims must also be denied.


ORDER

Entitlement to service connection for a left ankle disorder for VA compensation purposes is denied.

Entitlement to service connection for hepatitis B for VA compensation purposes is denied.

Entitlement to service connection for a neck disorder, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C., is denied. 

Entitlement to service connection for a low back disorder, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C., is denied. 

Entitlement to service connection for headaches, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C., is denied. 

Entitlement to service connection for a nerve disorder in his upper extremities, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C., is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


